Case 2:20-cv-03051-DDP-AS Document 11 Filed 09/23/20 Page 1 of 1 Page ID #:31



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   SYSONIC ELECTRONICS,INC                   )   Case No.CV     20-03051-DDP-AS
                                               )
12                        Plaintiffs,          )
                                               )
13          v.                                 )             ORDER OF DISMISSAL
                                               )
14   RACING POWER COMPANY,                     )
                                               )
15                        Defendants.          )
                                               )
16                                             )
                                               )
17                                             )
                                               )
18
19          THE COURT having ordered the Plaintiff to show cause in writing, not later than
20   August 19, 2020, why this action should not be dismissed for lack of prosecution and
21   Plaintiff having failed to respond,
22          THE COURT ORDERS that this action be, and hereby is, dismissed without
23   prejudice for lack of prosecution and for failure to comply with the orders of the Court,
24   pursuant to Federal Rule of Civil Procedures.
25
26
27   Dated: September 23, 2020
                                                                 DEAN D. PREGERSON
28                                                              United States District Judge
